Citation Nr: 0425312	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-11 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from December 1978 to June 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  
Jurisdiction over this case since has been transferred to the 
VARO in Pittsburgh, Pennsylvania.  

In his June 1999 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is often 
called a travel Board hearing.  But later, in a May 2003 
statement in support of his claim (VA Form 21-4138), he 
withdrew his request for a travel Board hearing.  38 C.F.R. 
§ 20.704(e) (2003).

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

A psychiatric evaluation during the veteran's November 1978 
military entrance examination was negative.  He began serving 
on active duty in December 1978 and from August 1980 to April 
1981 he was seen for varying psychiatric complaints.  The 
diagnoses in August 1980 were a schizoid personality and 
schizoid inadequate personality.  

In January 1981 Dr. Camperlengo reported that Dr. R. Jordan 
of the Albany Center Hospital had referred the veteran.  The 
veteran had depression.  He was socially withdrawn and had 
many general schizoid traits.  The final diagnosis was a 
schizoid personality with reactive depression.  

In March 1981 it was noted the veteran had been seen for 
complaints of tension, anxiety, and insomnia while in 
Okinawa, Japan, and had been seen by a psychiatrist in 
Albany, New York for 3 weeks.  In April 1981 he had an 
anxious mood manifesting in somatic complaints.  The 
assessments were a schizoid personality and a generalized 
anxiety disorder.  

An April 1981 report from an U.S. Air Force Mental Health 
Clinic reflects that the veteran had no psychiatric disorder 
requiring action and had a character and behavior/personality 
disorder.  The diagnoses were a chronic generalized 
anxiety disorder and a chronic schizoid personality disorder 
secondary to the generalized anxiety disorder.  Given the 
chronic nature of both of these problems, administrative 
separation was recommended.  The veteran's military service 
ended in June 1981.

Also on file are statements of December 1980 and January 1981 
from Dr. F. Robert Jordan pertaining to physical illnesses of 
the veteran.  In response to a June 1997 RO request for 
records, Dr. Jordan responded that he did not keep records 
back that far.  

A June 1997 request for records from the Saratoga Hospital 
yielded a response that specific dates of treatment or 
hospital admission were needed.  However, the veteran's May 
1997 VA Form 21-4142, Authorization for Release of 
Information, did not provide specific dates.  

An August 1986 Request for Information from the Social 
Security Administration (SSA) indicated there would be a 
review of the veteran's claim.  On VA psychiatric examination 
in July 1997, when the final diagnosis was a schizoid 
personality disorder, it was reported that he was receiving 
Social Security benefits of some sort.  To the extent there 
may be relevant medical records in the custody of the SSA, 
they must be obtained.  VA's duty to assist the veteran with 
his claim includes obtaining any SSA disability benefits 
award and the underlying medical records.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999). 

Numerous VA outpatient treatment records also are on file and 
show various psychiatric diagnoses.  There are also 
indications the veteran may have, contemporaneously, a 
personality disorder, a psychosis, and PTSD, and that these 
conditions are not mutually exclusive.  Given the several 
psychiatric diagnoses both during and since service, 
diagnostic clarification is needed.

The veteran served during peacetime and there has been no 
independent verification of any stressor in service.  It is 
suggested that he may have experienced a stressor while 
stationed in Okinawa, Japan.  In March 1994 his father stated 
that the veteran's behavior was changed after serving in 
Okinawa and that he had stated to a sister that something had 
happened at Kadena Air Force Base in Okinawa that he would 
never discuss.  In a July 1997 PTSD stressor statement the 
veteran reported that he did not remember the incident that 
happened around January or February 1980 while in Okinawa.  
In a November 1998 PTSD stressor statement he reported that 
he did not remember much about his tour of service in 
Okinawa.  In September 1999 his mother stated that he was a 
different person after having served in Okinawa.  At one time 
he had made references to something that occurred in Okinawa 
about pilots and burned bodies and his unit was called the 
"chicken" squadron but he no longer remembers anything 
about this.  

This minimal level of information concerning these alleged 
incidents in service, however, is far too sketchy to even 
begin to assist the veteran in attempting to corroborate any 
of these purported stressors.  So he should be given one last 
opportunity to provide the necessary information to assist 
him with his claim.

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, the RO 
should ensure that the notification requirements 
and development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.   

2.  Ask the veteran to provide the approximate 
dates of treatment or hospitalization at the 
Saratoga Hospital for psychiatric purposes.  Also 
ask that he complete and return the appropriate 
releases (VA Form 21-4142s) so his medical 
treatment records can be obtained from this 
facility and any other hospital he mentions, 
the records of which have not already been 
obtained.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  As well, inform the veteran that independent 
verification of an in-service stressor is an 
integral part of substantiating a claim for 
service connection for PTSD.  So he must provide 
as much information as possible concerning any 
alleged stressor(s) and that, without this 
critical information, VA simply will be unable to 
assist him in corroborating his allegations.

4.  Obtain the veteran's service personnel 
records.

5.  Obtain any relevant records in the possession 
of SSA, including those concerning the veteran's 
award of disability benefits, e.g., a copy of the 
decision, hearing transcript, the medical records 
considered, etc.

6.  Schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as likely as 
not that any psychiatric disorder he currently 
has, other than a personality disorder, is 
etiologically related to his service in the 
military.  And have the examiner also indicate 
whether the personality disorder diagnosed in 
service was, in actuality, a prodromal 
manifestation of any later diagnosed psychiatric 
disorder.  A medical opinion also is needed to 
either confirm or rule out a diagnosis of PTSD.  
If the veteran has PTSD, the VA examiner must 
indicate whether it is due to an independently 
verified stressor in service.  If so, specify the 
stressor.  If PTSD is not diagnosed, the examiner 
should explain why the veteran does not meet the 
criteria for this diagnosis.  

To facilitate making these determinations, send 
the claims folder 
(c-file) to the examiner for a review of the 
veteran's pertinent medical history.  The 
rationale for all opinions expressed should be 
discussed.  The examination report must confirm 
that the claims folder was reviewed.

7.  Thereafter, review the claims file.  If any 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Then readjudicate the claim in light of any 
additional evidence obtained.  If the claim 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


